Title: From James Madison to Joseph Gales Jr., 12 June 1821
From: Madison, James
To: Gales, Joseph Jr.


                
                    Dr. Sir.
                    June 12 1821
                
                I recd. lately a letter from Mr. Geo. Joy in London, in wch. he expresses a particular desire to possess in the Newspaper form a series of papers published by him during the war of 1812, under the title of Conciliator. He remarks that they were republished in the Intelligencer, and that you sent him the 3 first numbers, with your exordium. From what he says I infer that he will be very glad to receive the whole from you, & that he calculates on my giving the intimation; shd. I be unable to furnish a copy myself, which happens to be the case. I beleive also that I do not err from his intention, in handing over to you the 2 Newspapers enclosed in his letter, and put under this cover. Mr. J. is an old acquaintance of mine & an occasional correspondent which may explain his application to me and must be the apology for my agency in extending it to you. With much esteem & friendly wishes
                
                    J.M.
                
            